Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 



Inventor: James Scarlett			:
Application No. 29/658,241			:		Decision on Petition
Filing Date: July 30, 2018			:				
Attorney Docket No. GRIFFITH-59177	:

This is a decision on the renewed petition under 37 C.F.R. § 1.137(a) filed April 8, 2021, to revive the application.

The petition is granted.

The application became abandoned on July 13, 2020, due to a failure by applicant to timely file   a proper reply to a final Office action.  A petition under 37 C.F.R. § 1.137(a) was filed on    March 2, 2021.  The Office issued a decision dismissing the petition on March 29, 2021.  The decision asserts the petition fails to include the required reply.  The decision states, “Since the instant application is a Design Application, both a Continued Prosecution Application and a Terminal Disclaimer are required for revival.”  The renewed petition was filed on April 8, 2021.  The renewed petition includes a continued prosecution application and a terminal disclaimer.

The requirements set forth in 37 C.F.R. § 1.137(a) have been satisfied, and the application is hereby revived.

The application is being forwarded to Technology Center Art Unit 2918 for entry of the continued prosecution application filed April 8, 2021, and for further prosecution.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions